           2:20-cv-02012-CSB-EIL # 12          Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                      Northern District of Illinois
                                      219 South Dearborn Street
                                        Chicago, Illinois 60604

Thomas G. Bruton                                                                     312-435-5670
Clerk



Date: 19cv8281

United States District Court for the Central District of Illinois


Re: Culbertson v. Lowes Home Centers LLC

USDC Case Number: 19cv8281


Dear Clerk:

Pursuant to the order entered by Honorable       Thomas M. Durkin        , on 1/21/2020, the above
record was

                         electronically transmitted to The United States District Court for the
          Central District of Illinois




Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                        Sincerely,
                                                        Thomas G. Bruton, Clerk

                                                        By:     /s/ J. Hollimon
                                                                Deputy Clerk


New Case No. ____________________________                      Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
